           Case 1:18-cv-01239-DAD-SAB Document 48 Filed 05/26/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10
     CHAD ENGLERT, et al.,                               No. 1:18-cv-01239-NONE-SAB
11
                    Plaintiffs,                          ORDER ADOPTING FINDINGS AND
12                                                       RECOMMENDATIONS AND GRANTING
             v.                                          APPROVAL OF SETTLEMENT OF
13                                                       COLLECTIVE ACTION
     CITY OF MERCED,
14                                                       (Doc. Nos. 38, 41-43, 45, 46)
                    Defendant.
15

16

17          Chad Englert, Richard Ramirez, Matthew Van Hagen, Ryan Paskin, and Casey Wilson,

18 on behalf of themselves and all other similarly situated individuals (collectively “Plaintiffs”)

19 filed this collective action against the City of Merced (“Defendant”) alleging violation of the Fair
20 Labor Standards Act (“FLSA”), 29 U.S.C. § 201 et seq. On April 6, 2020, a joint motion for

21 approval of a settlement agreement was filed. The motion was referred to a United States

22 magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

23          On May 7, 2020, the magistrate judge filed a findings and recommendations

24 recommending that the joint motion for approval of the settlement agree be granted. The

25 plaintiffs were also ordered to file documentation to support their request for costs. The findings

26 and recommendations were served on the parties and contained notice that any objections to the
27 findings and recommendations were to be filed within fourteen (14) days from the date of

28 /////


                                                     1
           Case 1:18-cv-01239-DAD-SAB Document 48 Filed 05/26/20 Page 2 of 2


 1 service. On May 19, 2020, Plaintiff filed a declaration with documentation to support the request

 2 for costs.

 3          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 4 de novo review of this case. Having carefully reviewed the entire file, the court finds the

 5 findings and recommendations to be supported by the record and by proper analysis.

 6          In the supplement filed to support the request for costs and attorney fees, the

 7 documentation attached reflected only $3,825.55 in costs and the magistrate judge recommended

 8 approving this amount. (Doc. No. 41-1 at 28.) In the current declaration filed to support costs

 9 incurred, plaintiffs have submitted documentation to support the full $3,948.17 in costs. The

10 discrepancy occurred because the original filing only included travel expenses totaling $0.55 (the

11 rounded IRS standard rate for mileage not multiplied by the total number of miles) rather than

12 the full amount of mileage requested of $123.17. With this correction, the Court adopts the

13 findings and recommendation approving the request for costs in the amount of $3,948.17.

14          Accordingly, IT IS HEREBY ORDERED that:

15          1.     The findings and recommendations, filed May 7, 2020, (Doc. No. 45), are

16                 ADOPTED;

17          2.     The settlement agreement is APPROVED as fair and reasonable;

18          3.     The joint motion for approval of the settlement agreement is GRANTED;

19          4.     This action is DISMISSED WITH PREJUDICE; and

20          5.     The Clerk of the Court is DIRECTED to assign a district judge to this case for the

21                 purpose of closure and to close this case.

22 IT IS SO ORDERED.

23
        Dated:    May 22, 2020
24                                                       UNITED STATES DISTRICT JUDGE

25

26
27

28


                                                     2
